Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 6/21/2021. The Applicant has amended independent claims 1 and 18; canceled claims 3-7and added new claims 19-26.
However Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 8, 9, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., US 2016/0020491, in view of Swonger et al., US 2018/0097221.
Regarding claim 1, Dai et al., teaches a lithium secondary battery (0002; 0014)   comprising a positive electrode including active material (0014; 0017; 0029), a negative electrode (0014; 0017) including lithium metal (0041), a separator (0014; 0047), an electrolyte (abstract; 0003; 0014) wherein an electrolyte comprises  a solvent consisting of an ether-based solvent (0022; 0038); a fluorine-based lithium salt (0023); wherein a solid electrolyte interphase (SEI) 
Dai et al., does not teach LiF in 3% by weight or greater.
However,   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Dai et al., does not teach one or more types of additives selected from nitric acid-based compounds, nitrous acid compounds (nitrate; 0100) (nitric acid; 0119), and N-oxide compounds (oxynitride) (0088; 0093).
Swonger et al., teaches nitrate compounds (0100). 
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Swonger into the teachings of Dai because Swonger teaches 
“[0100] A lithium ion conducting catholyte 10 must be present between the 
cathode 5 and lithium ion conductive glass-ceramic (LiC-GC) membrane 2 to allow 
conduction of lithium ions to the cathode 5 from the electrolyte 11.  This can 
be a simple lithium battery electrolyte such as a mixture of…lithium nitrate (0100).”
Regarding “a bond dissociation energy of less than 126.4 kcal/mol between a fluorine atom and an atom bonding thereto when calculating with a DFT M06-2X method”, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for 
Regarding claim 8, Dai et al., teaches the fluorine-based lithium salt is included in 0.1 M to 2.0 M (0023). 
Regarding claim 9, Swonger et al., teaches the nitric acid-based compound is one or more types selected from the group consisting of lithium nitrate (0100).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Swonger et al., into the teachings of Dai et al., because Swonger teaches “[0100] A lithium ion conducting catholyte 10 must be present between the 
cathode 5 and lithium ion conductive glass-ceramic (LiC-GC) membrane 2 to allow 
conduction of lithium ions to the cathode 5 from the electrolyte 11.  This can 
be a simple lithium battery electrolyte such as…lithium nitrate (LiNO.sub.3).”
Regarding claim 17, Dai et al., does not teach positive electrode active material.
Regarding claim 17,  Swonger et al., teaches positive electrode active material is lithium cobalt oxide (0130).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Swonger et al., into the teachings of Dai et al., because Swonger teaches lithium cobalt oxide, which is  well-known in the art as a positive active material.

Regarding claim 20, Dai et al., teaches the ether-based solvent is a mixed solvent of a linear ether (0022) and a cyclic ether (0022) in a volume ratio of 40:60 to 60:40 (0022).
Regarding claim 21, Dai et al., teaches the ether-based solvent is a mixed solvent in which 1,3-dioxolane (0022) and 1,2-dimethoxyethane (0022) are mixed in a volume ratio of 30:70 to 70:30 (0022).
Regarding claim 22, Dai et al., teaches the ether-based solvent is a mixed solvent in which 1,3-dioxolane (0022) and 1,2-dimethoxyethane (0022) are mixed in a volume ratio of 40:60 to 60:40 (0022).

3.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., US 2016/0020491, in view of Swonger et al., US 2018/0097221, in further view of Mikhaylik, US 2005/0147886.
Regarding claims 10 -11, Dai et al., and Swonger et al., do not teach these claim limitations.
Regarding claim 10, Mikhaylik, teaches the nitrous acid-based compound (0051-0052) is one or more types selected from the group consisting of lithium nitrite (0056), potassium nitrite (0056), cesium nitrite (0056) and ammonium nitrite (0056). 
Regarding claim 11, Mikhaylik teaches the nitro compound is one or more types selected from the group consisting of dialkyl imidazolium nitrate (0055), guanidine nitrate (0055), imidazolium nitrate (0055), ethyl nitrite (0057), propyl nitrite (0057), butyl nitrite (0057), pentyl nitrite (0057), octyl nitrite (0057), nitromethane (0058), nitropropane (0058), nitrobutane (0058), .
4.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., US 2016/0020491, in view of Swonger et al., US 2018/0097221, in further view of Fleischmann et al., US 2014/0127577.
Regarding claims 12-13, Dai et al., and Swonger et al., do not teach the claim limitations of claims 12-13.
Regarding claim 12, Fleischmann et al., teaches the N-oxide-based compound is one or more types selected from the group consisting of tetramethyl piperidinyloxyl (0162). 
Regarding claim 13, Fleischmann et al., teaches the additive is included in 0.02M to 2M by weight with respect to 100% by weight of the electrolyte (Examples 1-7).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Fleischmann et al., into the teachings of Dai et al., and Swonger et al., because “[0177] One advantage of a multi-layered structure includes the mechanical properties of the structure.  The positioning of a polymer layer adjacent an 
ion conductive layer can decrease the tendency of the ion conductive layer to 
crack, and can increase the barrier properties of the structure.  Thus, these 
laminates or composite structures may be more robust towards stress due to 
handling during the manufacturing process than structures without intervening 
polymer layers.  In addition, a multi-layered structure can also have an 
increased tolerance of the volumetric changes that accompany the migration of 
lithium back and forth from the anode during the cycles of discharge and charge 

of the cell.”

5.	Claims 18, 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., US 2016/0020491, in view of Swonger et al., US 2018/0097221, and in further view of Fleischmann et al., US 2014/012757577.
Regarding claim 18, Dai et al., teaches a lithium secondary battery (0002; 0014)   comprising a positive electrode including active material (0014; 0017; 0029), a negative electrode (0014; 0017) including lithium metal (0041), a separator (0014; 0047), an electrolyte (abstract; 0003; 0014) wherein an electrolyte comprises  a solvent consisting of an ether-based solvent (0022; 0038); a fluorine-based lithium salt (0023); wherein a solid electrolyte interphase (SEI) membrane (0019) including LiF (0039) is formed on surface of negative electrode (0019) formed by charging and discharging the battery (0039); wherein linear ether is  dimethoxy ethane (DME) (0022)  and cyclic ether is dioxolane (DOL) (0022);  and  an anion of the fluorine-based lithium salt  (0023; 0037).    
Dai et al., does not teach LiF in 3% by weight or greater.
However,   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Dai et al., does not teach one or more types of additives selected from nitric acid-based compounds, nitrous acid compounds (nitrate; 0100) (nitric acid; 0119), and N-oxide compounds (oxynitride) (0088; 0093).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Swonger into the teachings of Dai because Swonger teaches 
“[0100] A lithium ion conducting catholyte 10 must be present between the 
cathode 5 and lithium ion conductive glass-ceramic (LiC-GC) membrane 2 to allow 
conduction of lithium ions to the cathode 5 from the electrolyte 11.  This can 
be a simple lithium battery electrolyte such as a mixture of…lithium nitrate (0100).”
Regarding “a bond dissociation energy of less than 126.4 kcal/mol between a fluorine atom and an atom bonding thereto when calculating with a DFT M06-2X method”, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Dai et al., and Swonger et al., do not teach an ether based solvent, a fluorine-based lithium imide salt, additives listed in claim 18.
Fleischmann teaches fluorine-based lithium salt (0037) selected from the group consisting of lithium bis(fluorosulfonyl)imide, lithium bis(pentafluoroethanesulfonyl)imide (LiFSI)(0186) , and combinations thereof (0040; 0117); and one or more types of additives selected from the group consisting of nitric acid-based compounds, nitrous acid-based compounds, nitro compounds and N-oxide-based compounds (0109; 0115; 0159); fluorine-based lithium salt (0037; 0108; 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Fleischmann into the teachings of Dai and Swonger because Fleischmann teaches “the present invention relates to polymers for use as protective layers 
for electrode structures and/or other components in electrochemical cells.” (0003).
Regarding claim 23, Dai et al., teaches the ether-based solvent is a mixed solvent of a linear ether (0022) and a cyclic ether (0022) in a volume ratio of 30:70 to 70:30 (0022).
Regarding claim 24, Dai et al., teaches the ether-based solvent is a mixed solvent of a linear ether (0022) and a cyclic ether (0022) in a volume ratio of 40:60 to 60:40 (0022).
Regarding claim 25, Dai et al., teaches the ether-based solvent is a mixed solvent in which 1,3-dioxolane (0022) and 1,2-dimethoxyethane (0022) are mixed in a volume ratio of 30:70 to 70:30 (0022).
Regarding claim 26, Dai et al., teaches the ether-based solvent is a mixed solvent in which 1,3-dioxolane (0022) and 1,2-dimethoxyethane (0022) are mixed in a volume ratio of 40:60 to 60:40 (0022).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 8-13, 17-26 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to unexpected results is acknowledged.  However Applicant is reminded that the data presented should be commensurate in scope with the claimed invention (MPEP 716.02(d), 716.02(b)).  Specifically herein, the only inventive example referenced is Example 1 which includes a specific solvent mixture (DOL:DME) in a specific v/v ratio (50:50) with a specific Li salt (LiFSI) in a specific concentration and used in an amount of 1 wt%.  Claim 1 allows for the incorporation of a fluorine based lithium salt in an amount of 3 wt% or greater.  Additionally there are numerous solvent combinations possible wherein just one specific combination in a specific ratio is exemplified.  Claim 1 of the instant application also includes one or more additives selected from the group consisting of nitric acid based compounds, nitrous acid-based compound, nitro compounds and N-oxide based compounds.  Example 1, again, the only inventive example includes 1 wt% of LiNO3.  Therefore the data presented is not convincing.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727